SUPREME COURT OF GEORGIA
            Case No. S14Y0711


                                                        September 1, 2021


     The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:

        IN THE MATTER OF HUDSON OWEN MADDUX.

     PER CURIAM.

     The Court having reviewed the notice of compliance submitted
by the Office of the General Counsel of the State Bar of Georgia, and
it appearing that Hudson Owen Maddux (State Bar No. 465516) has
satisfied the conditions for reinstatement as specified by this Court,
see In the Matter of Hudson Owen Maddux, 295 Ga. 184 (758 SE2d
313) (2014), it is hereby ordered that Hudson Owen Maddux be
reinstated to practice law in the State of Georgia.
     Reinstated. All the Justices concur.




                          SUPREME COURT OF THE STATE OF GEORGIA
                                     Clerk’s Office, Atlanta

                              I certify that the above is a true extract from the
                       minutes of the Supreme Court of Georgia.
                              Witness my signature and the seal of said court hereto
                       affixed the day and year last above written.



                                                                     , Clerk